Citation Nr: 0911749	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  00-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1953.  The Veteran also served in the Reserves during which 
time he served on active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

These matters were previously before the Board on two 
occasions.  In June 2003, the Board reopened and remanded the 
Veteran's claim of service connection for bilateral hearing 
loss.  It also remanded the issue of service connection for a 
low back disability as well as the issue of whether the 
Veteran had submitted new and material evidence in order to 
reopen a claim of service connection for a right ankle 
disability.  Thereafter, the Board in a September 2006 
decision reopened the claim of entitlement to service 
connection for a right ankle disability and denied this claim 
on the merits.  The September 2006 Board decision also denied 
the Veteran's claim of entitlement to service connection for 
a low back disability and remanded the claim of service 
connection for bilateral hearing loss for a VA audiologic 
examination and opinion.  

The Veteran appealed the Board's September 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2008, the Veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion for Partial Remand 
(Joint Motion).  In an April 2008 Order, the Court granted 
the Joint Motion, vacated the portion of the Board's that 
denied service connection for a low back disability and 
remanded this matter to the Board for action consistent with 
the Joint Motion.  The Joint Motion requested that the Court 
leave undisturbed that portion of the Board decision which 
reopened and denied on the merits the appellant's claim for 
service connection for residuals of a right ankle disability.  
In the regard, the April 2008 Court Order noted that the 
appeal as to the remaining issue (service connection for 
residuals of a right ankle disability) was dismissed.  As 
such, the Board decision herein will not discuss the issue of 
service connection for residuals of a right ankle disability.

Regarding the issue of entitlement to service connection for 
bilateral hearing loss that was remanded by the Board in 
September 2006, further development was completed, to include 
a VA audiologic examination conducted in October 2006.  
Thereafter, an October 2008 supplemental statement of the 
case denied the claim, which was then returned to the Board 
for further appellate consideration.  

Regarding the issue of service connection for a broken nose, 
this issue was denied in a June 2004 rating decision.  The 
Veteran expressed timely disagreement with this issue (as 
well as the issues of service connection for hemorrhoids and 
heart disease).  A March 2006 statement of the case continued 
the denial of these three service connection issues.  The 
letter notifying the Veteran of the March 2006 statement of 
the case was dated March 22, 2006.  The record reflects that 
the VA received a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in October 2006, with regard only to the issue of 
service connection for a broken nose.  However, as this VA 
Form 9 was not received within 60 days of notice of the 
statement of the case or within 1 year of notice of the June 
2004 rating decision, it is not timely.  See 38 C.F.R. § 
20.302 (noting that the substantive appeal must be filed 
within 60 days after mailing of the statement of the case, or 
within the remainder of the 1 year period from the mailing of 
notification of the determination being appealed).  As such, 
the aforementioned issue has not been perfected and is not in 
appellate status.

The Veteran testified before at personal hearing in January 
2001 at the RO.  The Veteran also testified before the 
undersigned at a Travel Board hearing in December 2002 at the 
RO in Atlanta, Georgia.  Transcripts of each hearing have 
been associated with the claims file.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The April 2008 Joint Motion indicated that the appellant 
should be scheduled for a VA examination in light of the lay 
evidence of record indicating an in-service event or injury 
concerning the Veteran's low back.  As such, the Board finds 
that a VA opinion (and, if necessary, an examination) should 
be obtained prior to further appellate consideration of this 
claim.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In the present case, the Joint Motion noted that the Board in 
September 2006 conceded that the Veteran "clearly" suffered 
from a current low back disability, and also acknowledged 
that he had "consistently described injuring his back during 
a period of ACDUTRA while on the USS Livermore in 1949."  
See, e.g., Private radiology report, dated in August 2000 
(reflecting an impression of spondylotic changes of the 
lumbosacral spine); Statement in support of his claim, dated 
in December 2000 (describing the 1949 incident (and the 1952 
incident) regarding his back in service).  The Joint Motion 
noted that the Veteran testified in January 2001 and in 
December 2002 that he injured his back in 1949 when his ship 
went aground in a storm and he fell out of his bunk and again 
in 1952 when his ship was tossed in a storm and he was tossed 
from side-to-side.  The Joint Motion stated that the U.S. 
Court of Appeals for the Federal Circuit has emphasized that 
an appellant is competent to testify as to the occurrence of 
an in-service incident, and that such lay statements may not 
be rejected "out of hand simply because they are not 
corroborated by medical evidence."  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition); Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (noting that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence).  In light of foregoing, 
and with resolution of doubt in the Veteran's favor, the 
Board finds that the Veteran's statements and testimony are 
credible as to sustaining a back injury in service.  However, 
the Board finds there is not sufficient competent medical 
evidence of record to make a decision on the claim and a VA 
opinion (and, if necessary, an examination) would be useful 
prior to further appellate consideration.  38 U.S.C.A. 
§ 5103A.

Regarding the issue of entitlement to service connection for 
bilateral hearing loss, the Veteran claims that his current 
bilateral hearing loss is due to being around large guns 
firing while he was aboard ships.  He has described having to 
listen to 5-inch shells exploding, as well as having to 
listen to six-inch guns, and sixteen-inch guns firing without 
adequate ear protection.  The September 2006 Board decision 
noted that the Veteran has a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  See VA 
audiologic report, dated in July 2000.  

In light of the Veteran's description of acoustic trauma in 
service and his service personnel records, the September 2006 
Board decision found that the Veteran should be scheduled for 
a VA audiologic examination to ascertain the nature and 
likely etiology of any currently demonstrated hearing loss.  
The record reflects that a VA audiologic examination was 
conducted in October 2006 that also showed a current 
bilateral hearing loss disability per 38 C.F.R. § 3.385.  
However, the October 2006 VA examination report reflects that 
Veteran's claims folder was not made available to the VA 
examiner for review.  As such, the VA examiner indicated that 
no opinion could be offered without a review of the Veteran's 
claim file.  It appears that later efforts to provide the 
claim file to the October 2006 VA examiner were unsuccessful.  
As such, the Board finds the report of the October 2006 VA 
audiologic examination is inadequate as an opinion by a 
competent examiner after review of the claims file was never 
obtained.  38 C.F.R. §§ 3.326(a), 3.327, 4.2 (2008).  The 
Board also notes that the history of a disability is for 
consideration.  38 C.F.R. § 4.1 (2008); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that it is obligated by law to ensure that 
the AOJ complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the AOJ is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board finds that it is essential that that a VA 
audiologic examiner has the opportunity to review the 
Veteran's claims file in order to render a medical opinion 
based on all available evidence of record, to include 
consideration of the history of the disability at issue.  As 
such, the Board finds that the RO did not substantially 
comply with the Board's directive set forth in September 2006 
stating that a medical opinion should be obtained and based 
on, among other things, a review of the claims file.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

Additionally, the Board also notes that the AOJ (and Appeals 
Management Center) notified the Veteran of another VA 
audiologic examination scheduled for September 2008.  The 
record reflects that the September 2008 VA audiologic 
examination was cancelled because the Veteran failed to 
report.  The record also reflects that VA received a 
statement from Veteran's representative in September 2008 
requesting that the Veteran's audiologic examination be 
rescheduled.  The Veteran's representative noted that the VA 
Medical Center where the scheduled September 2008 examination 
was to be held was approximately 75 miles from the Veteran's 
residence and that he was unable to travel due to recent 
surgeries.  It was further noted that the Veteran did not 
want to abandon his claims and was willing to participate in 
a VA examination scheduled at a facility or clinic 
significantly closer to his residence.  In light of the 
Veteran's reason(s) for missing the September 2008 VA 
audiologic examination, his willingness to report to another 
VA examination (if necessary), and the lack of substantial 
compliance with the Board's September 2006 remand, the Board 
finds that another remand is necessary to allow the AOJ to 
obtain the requested medical opinion regarding the etiology 
of the Veteran's current bilateral hearing loss.  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008) have been interpreted to 
apply to all aspects of claims, to include the element of 
assignment of an effective date in the event of award of the 
benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
appellant was provided with a separate VCAA notice letter in 
accordance with Dingess/Hartman and other applicable case 
law, the Board finds that corrective notice should be sent to 
the appellant to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of entitlement to service 
connection for (1) a low back disability; 
and (2) bilateral hearing loss, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2008), 
38 C.F.R. § 3.159, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman. 

2.  Forward the Veteran's claims folder 
to an appropriate VA physician (or 
similarly qualified medical professional 
capable of providing competent medical 
evidence) for review to determine whether 
his current low back disability is 
etiologically related to his active 
service, or if arthritis of the spine (if 
any) was manifested to a compensable 
degree within 1 year of service.  
Specifically, the examiner should opine 
as to whether the Veteran's low back 
disability is at least as likely as not 
(50 percent or greater) related to his 
active military service, or to any 
incident therein, or if arthritis of the 
low back was manifested in service or 
within one year of service separation.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and with 
references to pertinent evidence (as 
appropriate).  The claims folder should 
be made available to, and reviewed by, 
the VA physician in connection with the 
above medical opinion.  The VA physician 
must indicate in the report that the 
claims file was reviewed.  

If additional examination of the Veteran 
is deemed necessary, schedule the Veteran 
for an examination at the closest VA 
facility and perform all necessary tests.

3.  Forward the Veteran's claims folder 
to the VA audiologist who evaluated the 
Veteran in October 2006 for review.  The 
VA audiologist is requested to provide an 
opinion, based on a review of the 
Veteran's clinical history as contained 
in the claims folder, as to whether as to 
whether any current hearing loss is at 
least as likely as not (50 percent or 
greater) related to the Veteran's 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous audiological 
evaluations currently of record, the 
Veteran's history of in-service and post-
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and with 
references to pertinent evidence (as 
appropriate).  The claims folder should 
be made available to, and reviewed by, 
the VA audiologist in connection with the 
above medical opinion.  The VA 
audiologist must indicate in the report 
that the claims file was reviewed.  

If the VA audiologist that evaluated the 
Veteran in October 2006 is not available 
to provide a response, then any similarly 
qualified VA audiologist/examiner may 
answer this inquiry.  If additional 
examination of the Veteran is deemed 
necessary, schedule the Veteran for an 
audiologic examination at the closest VA 
facility and perform all necessary tests, 
to include an audiogram and a Maryland 
CNC speech recognition test.  

4.  Then readjudicate the issues on 
appeal of (1) entitlement to service 
connection for a low back disability; and 
(2) entitlement to service connection for 
bilateral hearing loss.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



